DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 05/10/2022 has been entered.
Response to Arguments
Applicant's arguments filed 05/10/2022 concerning the amended claims and both Jethmalani and Adeyoola have been fully considered but they are not persuasive since the added claim limitation is present in Jethmalani. Jethmalani describes the user wearing a frame having known dimensions, refer to steps 305 and 310 of FIG. 3 described in paragraphs [0070] and [0071] and refer to steps 1305 and 1310 of FIG. 13 described in paragraphs [0082] and [0084].  The dimensions are known since known frames having known dimensions are worn by the user during the virtual try-on process.  Applicant argues “At best, Jethmalani teaches the user is wearing frames, but those frames are not a reference token of a known size. Instead, in Jethmalani, the user has to upload information regarding the size of the frames they are presently wearing, while in independent claim 1, the reference token provided to the user is a known size, obviating a need for the additional step of the user entering dimension information.”.  The claimed reference token covers the frame the user wears during the try-on process which has a known size as well as the argued “reference token provided to the user is a known size”.  The claimed reference token does not exclude an additional step of the user entering dimension information.  Thus, the amendments to the open ended comprising claims are covered by Jethmalani.  Therefore, the previous rejection is reproduced below with minor modification reflecting the claim amendments
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-20 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-7, 9, 11-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over as being obvious over Jethmalani et al., US Patent Application Publication No. 2015/0293382, hereinafter Jethmalani in view of Adeyoola et al., US Patent Application Publication No. 2016/0180419, hereinafter Adeyoola.  This rejection is based on the rejection made in sibling PCT/US21/26569.  A detailed analysis of the claims follows.

Claim 1:
1. A computer-implemented method, comprising: 
capturing, in a client device, a first image of a user, the first image including a reference token for a user-wearable item (Jethmalani:  paragraph [0070] “The wearer takes at least one image, e.g., using user device 105, while wearing an existing eyeglass frame.”, the existing eyeglass frame covers the claimed reference token;  and paragraph [0082] “The wearer takes at least one image, e.g., using user device 105, while wearing an existing eyeglass frame.”, the existing eyeglass frame covers the claimed reference token.), 
the reference token being worn by the first user in the first image and has a known dimension (Jethmalani:  the user wears a frame having known dimensions, refer to steps 305 and 310 of FIG. 3 described in paragraphs [0070] and [0071] and refer to steps 1305 and 1310 of FIG. 13 described in paragraphs [0082] and [0084], the dimensions are known since known frames having known dimensions are worn by the user during the virtual try-on process.); 
displaying, in the client device, images of multiple user-wearable items for the user (Jethmalani:  FIGS 7, 8, 17, and 18;  paragraph [0074] “At block 325, the determined set of frames is sent by the server 115 to be displayed to the user on user device 105.”;  and paragraph [0088] “At block 1330, the determined subset of the sample set of eyeglass frames is sent by the server 115 to be displayed to the user on user device 105.”.); 
receiving an input from the user, the input indicative of a selected user-wearable item from the user-wearable items on display (Jethmalani:  silent.  Adeyoola: paragraph [0038] “(a) the user selecting a garment from an on-screen library of virtual garments; (b) a processing system automatically generating an image of the garment combined onto the virtual body model, the garment being sized automatically to be a correct fit;”.); 
segmenting the first image to separate the reference token from a background comprising a portion of a physiognomy of the user (Jethmalani:  silent.  Adeyoola: paragraph [0634] “There is also provided a method of garment segmentation, in which an image of a garment is cut, separated or segmented from the background image,”.); 
replacing a segment for the reference token in the first image with an image for the selected user-wearable item in a second image of the user (Jethmalani:  FIGs. 9-12 and 19-22 illustrate a result of this claimed step, paragraphs [0075]-[0079] and [0089]-[0093] describe this claimed step.); and 
displaying, in the client device, the second image of the user (Jethmalani:  FIGs. 9-12 and 19-22 illustrate a result of this claimed step, paragraphs [0075]-[0079] and [0089]-[0093] describe this claimed step.).
Jethmalani is silent as to the claimed “receiving an input from the user, the input indicative of a selected user-wearable item from the user-wearable items on display”.  However, “an alternate frame that the subject chooses for Virtual Try-On” present in each of paragraphs [0034]-[0036] and [0044]-[0046] is highly suggestive of this claimed step.
Adeyoola describes within paragraph [0038] “(a) the user selecting a garment from an on-screen library of virtual garments; (b) a processing system automatically generating an image of the garment combined onto the virtual body model, the garment being sized automatically to be a correct fit;”.
Jethmalani is silent as to the claimed “segmenting the first image to separate the reference token from a background comprising a portion of a physiognomy of the user”.
Adeyoola describes within paragraph [0634] “There is also provided a method of garment segmentation, in which an image of a garment is cut, separated or segmented from the background image,”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to in view of Adeyoola to modify Jethmalani to incorporate the claimed “receiving an input from the user, the input indicative of a selected user-wearable item from the user-wearable items on display” and the claimed “segmenting the first image to separate the reference token from a background comprising a portion of a physiognomy of the user” to arrive at the result illustrated in Jethmalani’s FIGs. 9-12 and 19-22.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:

The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim 3:
3. The computer-implemented method of claim 1, wherein the portion of the physiognomy of the user is a face of the user, and segmenting the first image comprises determining a size of the face of the user based on the known dimension of the reference token (Jethmalani:  paragraphs [0071] “The virtual try-on module 150 analyzes the wearer image to determine the PD using the bridge dimensions provided by the user.”;  paragraph [0087] “In order to ensure a proper fit to the patient's face, the bottom of each pupil of the patient should line up with the bottom curve of a respective corresponding oval pad printer mark. Frames that are part of the subset may include eyeglass frames having a user provided bridge dimension and/or a bridge dimension 1 mm to 2 mm larger than the user provided bridge.”;  and additionally refer to the discussion regarding known dimension in claim 1.).  
Claim 4:
4. The computer-implemented method of claim 1, wherein segmenting the first image to separate the reference token from a background comprises determining at least one pixel in the first image that belongs to the reference token (Jethmalani:  silent.  Adeyoola:  paragraph [0033] “The system uses depth stereo to improve post-processing, namely to automatically differentiate pixels in the image that correspond to a garment from pixels in the image that do not correspond to the garment and to then cut the image of the garment from the background and then use that image in generating a virtual 3D image of the garment.”;  and paragraph [0634] “There is also provided a method of garment segmentation, in which an image of a garment is cut, separated or segmented from the background image, where the garment is scanned or imaged with depth information and that depth information is used in a processing system to automatically differentiate pixels in the image that correspond to the garment from pixels in the image that do not correspond to the garment and to then cut the image of the garment from the back-ground and then use that image in generating a virtual 3D image of the garment.”.).
Refer to the discussion given in the above analysis of claim 1 regarding the claimed “segmenting the first image to separate the reference token from a background comprising a portion of a physiognomy of the user”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to in view of Adeyoola to modify Jethmalani to incorporate the claimed “wherein segmenting the first image to separate the reference token from a background comprises determining at least one pixel in the first image that belongs to the reference token” to arrive at the result illustrated in Jethmalani’s FIGs. 9-12 and 19-22.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:

The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim 6:
6. The computer-implemented method of claim 1, wherein the user-wearable item is a pair of spectacles and replacing a segment of the reference token comprises replacing a lens type in the pair of spectacles (Jethmalani:  paragraph [0070] “The wearer takes at least one image, e.g., using user device 105, while wearing an existing eyeglass frame.”;  paragraph [0080] “Additionally the present embodiment includes the fitting of progressive lens design virtually to the user's face where the proper fitting height is located with the user's line of sight so that the best vision is possible when the real lenses mounted eyeglass frames are provided to the user.”;  and paragraph [0097] “The above methods allow precise fitting of the progressive lenses virtually.”.).
  Claim 7:
7. The computer-implemented method of claim 1, wherein the reference token for the user- wearable item comprises a portion of the user-wearable item indicative of a scale in a geometric feature of the first image, further comprising determining a size and a relative position of multiple anatomic features of the portion of the physiognomy of the user (Jethmalani:  paragraph [0080] “In one embodiment, when multiple images are provided by the user, the virtual try-on module 150 allows a user to turn their head and capture images from a different point of view. The 3D virtual try-on and rotation of the user with the frame mounted on their face allows determining the fit of the frame where the temples are wrapped around the ears, the nose bridge is touching the nose, the frame is located properly on the nose bridge, the pantoscopic tilt, and the user's comfort to the new frames without actually wearing the real frames.”.).
 Claim 9:
9. The computer-implemented method of claim 1, further comprising requesting from the user, an identification code associated with the reference token (Jethmalani:  paragraph [0070] “The frame dimensions can be confirmed by reviewing the frame manufacturer, frame brand name, UPC code, etc”;  and paragraph [0082] “The frame dimensions can be confirmed by reviewing the frame manufacturer, frame brand name, UPC code, etc”.). 
Claim 11:
11. A computer-implemented method, comprising: 
receiving, from a client device, a first image of a user, the first image including a reference token for a user-wearable item (Jethmalani:  paragraph [0070] “The wearer takes at least one image, e.g., using user device 105, while wearing an existing eyeglass frame.”, the existing eyeglass frame covers the claimed reference token;  and paragraph [0082] “The wearer takes at least one image, e.g., using user device 105, while wearing an existing eyeglass frame.”, the existing eyeglass frame covers the claimed reference token.), 
the reference token being worn by the first user in the first image and has a known dimension (Jethmalani:  the user wears a frame having known dimensions, refer to steps 305 and 310 of FIG. 3 described in paragraphs [0070] and [0071] and refer to steps 1305 and 1310 of FIG. 13 described in paragraphs [0082] and [0084], the dimensions are known since known frames having known dimensions are worn by the user during the virtual try-on process.); 
providing for display, to the client device, images of multiple user-wearable items for the user, stored in a database (Jethmalani:  FIGS 7, 8, 17, and 18;  paragraph [0074] “At block 325, the determined set of frames is sent by the server 115 to be displayed to the user on user device 105.”;  and paragraph [0088] “At block 1330, the determined subset of the sample set of eyeglass frames is sent by the server 115 to be displayed to the user on user device 105.”.); 
receiving an input from the user, the input indicative of a selected user-wearable item from the user-wearable items on display (Jethmalani:  silent.  Adeyoola: paragraph [0038] “(a) the user selecting a garment from an on-screen library of virtual garments; (b) a processing system automatically generating an image of the garment combined onto the virtual body model, the garment being sized automatically to be a correct fit;”.); 
providing for display, in the client device, a second image of the user, the second image having a segment for the reference token replaced with an image for the selected user-wearable item (Jethmalani:  FIGs. 9-12 and 19-22 illustrate a result of this claimed step, paragraphs [0075]-[0079] and [0089]-[0093] describe this claimed step.); and 
receiving, from the client device, a request for the selected user-wearable item (Jethmalani:  silent.  Adeyoola: paragraph [0388] “The method may be one in which the second portable display device includes a button, icon or function that, if selected by a viewer, automatically sends a signal from the device to a server to indicate that the viewer wishes to purchase the garment.”.). 
Jethmalani is silent as to the claimed “receiving an input from the user, the input indicative of a selected user-wearable item from the user-wearable items on display”.  However, “an alternate frame that the subject chooses for Virtual Try-On” present in each of paragraphs [0034]-[0036] and [0044]-[0046] is highly suggestive of this claimed step.
Adeyoola describes within paragraph [0038] “(a) the user selecting a garment from an on-screen library of virtual garments; (b) a processing system automatically generating an image of the garment combined onto the virtual body model, the garment being sized automatically to be a correct fit;”.
Jethmalani is silent as to the claimed “receiving, from the client device, a request for the selected user-wearable item”. 
Adeyoola describes within paragraph [0388] “The method may be one in which the second portable display device includes a button, icon or function that, if selected by a viewer, automatically sends a signal from the device to a server to indicate that the viewer wishes to purchase the garment.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to in view of Adeyoola to modify Jethmalani to incorporate the claimed “receiving an input from the user, the input indicative of a selected user-wearable item from the user-wearable items on display” and the claimed “receiving, from the client device, a request for the selected user-wearable item”
in view of selected frame discussed by Jethmalani in paragraphs [0017] “In accordance with again another mode, a selected frame of the set of frames is superimposed on the image of the user.”, [0034]-[0036], [0044]-[0046], [0075], and [0089] “In one embodiment, the user is allowed to superimpose each try-on frame of the subset of frames on the captured image. In this embodiment, the user is able to determine how a selected frame would look when worn by the user.” to arrive at the result illustrated in Jethmalani’s FIGs. 9-12 and 19-22 and to purchase the desired frames, Adeyoola at paragraph [0388].  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:

The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim 12:
12. The computer-implemented method of claim 11, further comprising selecting a pixel in the first image based on an estimated position and orientation of a portion of a physiognomy of the user provided by a geometric rendition engine to identify the segment for the reference token (Jethmalani:  paragraph [0071] “Other methods may use image processing algorithm where the measurement is based on pixel size and pixel location to determine the PD based on the provided nose bridge width. An alternate method would involve image processing algorithms which determines blob analysis and its variant. For example the captured user image can be pixelated and the start at the top left corner is represented as (0,0). As one moves across the horizontal dimension, the numbers change from (0,0) to (0,1 . . . 10,000). As one moves down the vertical dimension, the numbers change from (0,0) to (1 . . . 10,000,0). The location of the nose bridge starting point may be (2500, 550) and the end may be (3500, 550). This will mean that the nose bridge is 1000 pixels wide and these 1000 pixels corresponds to 16 mm of nose bridge width.”.).  
Claim 13:
This claim is similar to claims 4 and 20.
13. The computer-implemented method of claim 11, further comprising selecting multiple pixels from the first image and forming a mask to identify the segment for the reference token (Jethmalani:  silent.  Adeyoola:  paragraph [0033] “The system uses depth stereo to improve post-processing, namely to automatically differentiate pixels in the image that correspond to a garment from pixels in the image that do not correspond to the garment and to then cut the image of the garment from the background and then use that image in generating a virtual 3D image of the garment.”;  and paragraph [0634] “There is also provided a method of garment segmentation, in which an image of a garment is cut, separated or segmented from the background image, where the garment is scanned or imaged with depth information and that depth information is used in a processing system to automatically differentiate pixels in the image that correspond to the garment from pixels in the image that do not correspond to the garment and to then cut the image of the garment from the back-ground and then use that image in generating a virtual 3D image of the garment.”.).
Refer to the discussion given in the above analysis of claim 11 regarding the claimed “providing for display, in the client device, a second image of the user, the second image having a segment for the reference token replaced with an image for the selected user-wearable item”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to in view of Adeyoola to modify Jethmalani to incorporate the claimed “selecting multiple pixels from the first image and forming a mask to identify the segment for the reference token” to arrive at the result illustrated in Jethmalani’s FIGs. 9-12 and 19-22.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:

The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim 14:
14. The computer-implemented method of claim 11, further comprising 
determining an orientation and a position of the reference token with a geometric rendition tool (Jethmalani:  paragraph [0080] “In one embodiment, when multiple images are provided by the user, the virtual try-on module 150 allows a user to turn their head and capture images from a different point of view.”.); and 
replacing the segment for the reference token in the first image with an image of a selected user-wearable item based on the orientation and the position of the reference token (Jethmalani:  paragraph [0080] “The 3D virtual try-on and rotation of the user with the frame mounted on their face allows determining the fit of the frame where the temples are wrapped around the ears, the nose bridge is touching the nose, the frame is located properly on the nose bridge, the pantoscopic tilt, and the user's comfort to the new frames without actually wearing the real frames.”.). 
 	Claim 15:
15. The computer-implemented method of claim 11, further comprising positioning and orienting an image of the selected user-wearable item to match the reference token and to replace a segment for the reference token in the first image (Jethmalani:  paragraph [0080] “In one embodiment, when multiple images are provided by the user, the virtual try-on module 150 allows a user to turn their head and capture images from a different point of view. The 3D virtual try-on and rotation of the user with the frame mounted on their face allows determining the fit of the frame where the temples are wrapped around the ears, the nose bridge is touching the nose, the frame is located properly on the nose bridge, the pantoscopic tilt, and the user's comfort to the new frames without actually wearing the real frames.”.).  
Claim 16:
16. The computer-implemented method of claim 11, 
wherein the reference token for a user-wearable item is a known object that fits on a face of the user (Jethmalani:  FIGs. 4-5 described in paragraphs [0071]-[0073] and paragraph [0082] “The wearer takes at least one image, e.g., using user device 105, while wearing an existing eyeglass frame.”, the existing eyeglass frame covers the claimed reference token for a user-wearable item is a known object that fits on a face of the user), 
further comprising obtaining a model of a portion of a physiognomy of the user based on a two-dimensional projection of the known object in the first image, and superimposing a three dimensional model of the selected user-wearable item on the model of the portion of the physiognomy of the user (Jethmalani:  paragraphs [0075] “In one embodiment, the user is allowed to superimpose each try-on frame of the set of frames on the captured image. In this embodiment, the user is able to determine how a selected frame would look when worn by the user.”, [0076] “FIG. 9 shows the original frame superimposed on a user's face in the image. The new frame 905 has the user provided nose bridge width and PD is determined for the user's existing eyeglass frame.”, [0080] “The 3D virtual try-on and rotation of the user with the frame mounted on their face allows determining the fit of the frame where the temples are wrapped around the ears, the nose bridge is touching the nose, the frame is located properly on the nose bridge, the pantoscopic tilt, and the user's comfort to the new frames without actually wearing the real frames.”, and [0094] “The 3D virtual try-on and rotation of the user with the frame mounted on their face allows determining the fit of the frame where the temples are wrapped around the ears, the nose bridge is touching the nose, the frame is located properly on the nose bridge, the pantoscopic tilt, and the user's comfort to the new frames without actually wearing the real frames.”.).  
	Claims 17, 19, and 20:
	Claims 17, 19, and 20 are system claim versions of computer-implemented method claims 1, 3, and 4 and system claims 17, 19, and 20 are rejected for the same reasons given for method claims 1, 3, and 4.  Regarding the additionally claimed memory circuit and processor circuit performing functions corresponding to the method steps in the corresponding method claims refer to a memory circuit 130 storing instructions described in paragraph [0064] and a processor circuit configured to execute the instructions to cause the system described in paragraphs [0059] and [0064].
Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable 
over Jethmalani et al., US Patent Application Publication No. 2015/0293382, hereinafter Jethmalani in view of Adeyoola et al., US Patent Application Publication No. 2016/0180419, hereinafter Adeyoola, further in view of Chhipa et al., US Patent Application Publication No. 2019/0221191, hereinafter Chhipa.  This rejection is based on the rejection made in sibling PCT/US21/26569.  A detailed analysis of the claims follows.
Claim 2:
2. The computer-implemented method of claim 1, wherein the first image of the user and the second image of the user include a time sequence of user movements, the method further comprising displaying a video of the time sequence of user movements.  
Jethmalani is silent as to this claim.
Adeyoola describes with regard to the claimed “the method further comprising displaying a video of the time sequence of user movements” in paragraph [0635] “The method may be one in which the garment is imaged with depth information by using a stereo camera. The method may be one in which the garment is imaged with depth information by using a depth sensor that includes an infrared laser projector combined with a sensor which captures video or still data in 3D. The method may be one in which the virtual 3D image of the garment is combined with a virtual body model of a user.”.  
However, Jethmalani as well as Adeyoola are silent as to the claimed “wherein the first image of the user and the second image of the user include a time sequence of user movements”.
Chhipa describes with regard to the claimed “wherein the first image of the user and the second image of the user include a time sequence of user movements” in paragraph [0174] “As shown in FIG. 7A, a time-based series of sequences of each of the above-described viewing parameters, i.e., the eye-ball movement, the head-movement, the gaze time of real objects, and the gaze time of augmented objects, are provided as input 701 to the estimation engine 626 (or the estimation engine 610).”.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to in view of Chhipa to modify Jethmalani as modified by Adeyoola to incorporate the claimed “wherein the first image of the user and the second image of the user include a time sequence of user movements, the method further comprising displaying a video of the time sequence of user movements” to arrive at a video result similar to that which is illustrated in Jethmalani’s FIGs. 9-12 and 19-22.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:

The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim 18:
	Claim 18 is a system claim versions of computer-implemented method claim 2 and system claim 18 is rejected for the same reasons given for method claim 2.  Regarding the parent claim’s additionally claimed memory circuit and processor circuit performing functions corresponding to the method steps in the corresponding method claims refer to a memory circuit 130 storing instructions described in paragraph [0064] and a processor circuit configured to execute the instructions to cause the system described in paragraphs [0059] and [0064].
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jethmalani et al., US Patent Application Publication No. 2015/0293382, hereinafter Jethmalani in view of Adeyoola et al., US Patent Application Publication No. 2016/0180419, hereinafter Adeyoola, further in view of Russell, WO 2018191784 A1.  This rejection is based on the rejection made in sibling PCT/US21/26569.  A detailed analysis of the claims follows.
Claim 5:
5. The computer-implemented method of claim 1, wherein segmenting the first image to separate the reference token comprises selecting a pixel in the first image based on a reference token color.  
	Jethmalani as well as Adeyoola are silent as to the claimed “wherein segmenting the first image to separate the reference token comprises selecting a pixel in the first image based on a reference token color”.
	Russell describes the claimed “wherein segmenting the first image to separate the reference token comprises selecting a pixel in the first image based on a reference token color” in paragraph [00219] “In another embodiment of the invention, the Glasses Template is specified as a single base color and a two channel image; intensity and transparency for each pixel. Any other suitable representation of such a template is included within the scope of the invention. Using the facial feature points, Glasses Templates can be mapped into a consistent image space, and from that space, onto the image of a subject as described below. This consistent image space may be referred to herein as a "facial reference space."”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to in view of Russell to modify Jethmalani as modified by Adeyoola to incorporate the claimed “wherein segmenting the first image to separate the reference token comprises selecting a pixel in the first image based on a reference token color” to arrive at the result illustrated in Jethmalani’s FIGs. 9-12 and 19-22.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:

The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

 Claim 10:
	10. The computer-implemented method of claim 1, further comprising receiving, from the user, a request for the selected user-wearable item.  
	Jethmalani as well as Adeyoola are silent as to the claimed “receiving, from the user, a request for the selected user-wearable item”.
Russell describes the claimed “receiving, from the user, a request for the selected user-wearable item” in paragraph [00175] “In this particular step, the user may have the option of adding additional requests to the application form such as colour of the frames among others.” As well as in paragraph [0044] “displaying in the graphical interface at least one spectacle frame for selection by the user.”, paragraph [0144] “the user to view on a display how the selected frames 12 appear on their face to decide whether a particular frame 1 2 would be appropriate for selection by the user”, paragraph [0167] “The fourth tab permits selection by the user of the particular frame as will described below.”, and paragraph [00191] “displaying in the graphical interface at least one spectacle frame for selection by the user.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to in view of Russell to modify Jethmalani as modified by Adeyoola to incorporate the claimed “receiving, from the user, a request for the selected user-wearable item” in view of selected frame discussed by Jethmalani in paragraphs [0017] “In accordance with again another mode, a selected frame of the set of frames is superimposed on the image of the user.”, [0034]-[0036], [0044]-[0046], [0075], and [0089] “In one embodiment, the user is allowed to superimpose each try-on frame of the subset of frames on the captured image. In this embodiment, the user is able to determine how a selected frame would look when worn by the user.” to arrive at the result illustrated in Jethmalani’s FIGs. 9-12 and 19-22.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:

The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jethmalani et al., US Patent Application Publication No. 2015/0293382, hereinafter Jethmalani in view of Adeyoola et al., US Patent Application Publication No. 2016/0180419, hereinafter Adeyoola, further in view of Neal, US Patent Application Publication No. 2005/0190264, hereinafter Neal.  This rejection is based on the rejection made in sibling PCT/US21/26569.  A detailed analysis of the claims follows.
Claim 8:
8. The computer-implemented method of claim 1, wherein capturing the first image of the user comprises requesting the user for a new image capture when the first image has an error.  
	Jethmalani as well as Adeyoola are silent as to the claimed “wherein capturing the first image of the user comprises requesting the user for a new image capture when the first image has an error”.
	Neal describes the claimed “wherein capturing the first image of the user comprises requesting the user for a new image capture when the first image has an error” in paragraph [0033] “The picture is then displayed on the monitor 11, in a review step 50, for the user to evaluate the picture and determine whether to retake the picture or continue on with the program. An exemplary embodiment of the review step 50 is shown in FIG. 7. If the user is unhappy with the picture, he can select a "retake" prompt 52, which takes him to the previous step 40 so that another picture can be taken.” since the BRI of this claim covers the actor of the method to be the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to in view of Neal to modify Jethmalani as modified by Adeyoola to incorporate the claimed “wherein capturing the first image of the user comprises requesting the user for a new image capture when the first image has an error” in order for the user to have the ability to acquire a happy picture, Neal at paragraph [0033].  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:

The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571) 272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613